Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/22/2021.  Presently claims 1-2, 4-9, 11-15 and 17-20 are pending. Claims 3, 10 and 16 have been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-2, 4-9, 11-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franzmann (US20150197901A1) in view of Frank (US20210108379A1).

Regarding claims 1 and 14, Franzmann disclose a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.9A-9C: (7A′ ) or fig.13: (58)) disposed on the milling machine, the scraper door configured to clean off the milled surface (paragraphs 0051, 0063-0065 and 0079); and
a control system (fig.13 and paragraph 0079) adapted to control a movement of the scraper door, wherein the control system includes:
at least one actuator (figs.9A-9C: (20) or fig.12: (45)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraphs 0069-0071 and 0077);
a first valve (fig.11: (46)) in fluid communication with the at least one actuator (fig.12: (45)), wherein the first valve is operable in a first position for the extension of the 

at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0077); and
a control module (fig.13: (65)) communicably coupled with the first valve and the second valve (paragraph 0079), wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface (paragraph 0079); and
transmit a first signal for operating the first valve in the second position for the retraction of the at least one actuator in order to (a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0077 and 0079: the controller is controlling the hydraulic valves by means of signal lines (62) as a function of the measuring unit (58A-60A)).

Franzmann does not disclose a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve

Frank teaches a milling machine for providing a milled surface (abstract), the milling machine comprising:

a control system (fig.4A: (19)) adapted to control a movement of the scraper door (paragraph 0045), wherein the control system includes:
at least one actuator (figs.3-4: (6A) or (6B)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraph 0042);
a first valve (fig.3: (14) or (15)) in fluid communication with the at least one actuator (fig.3: the valve (14) is connected to the actuator (6A); and the valve (15) is connected to the actuator (6B)) (paragraph 0044), 
wherein the first valve is operable in a first position for the extension of the at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0052 0053);
a second valve (fig.4a: (13)) in fluid communication with the first valve (fig.3: (14) or (15)), wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve (paragraph 0044); and
a control module (fig.4A) communicably coupled with the first valve (fig.3: (14) or (15)) and the second valve (fig.4A: (13)), 
wherein the control module is configured to:

transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator (paragraph 0042, 0044-0045 and 0052) in order to 
(a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraph 0042, 0044-0045 and 0052).

Both of the prior arts of Franzmann and Frank are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Franzmann to have a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator as taught by Frank, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 8, Franzmann disclose a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.9A-9C: (7A′ ) or fig.13: (58)) disposed on the milling machine, the scraper door configured to clean off the milled surface (paragraphs 0051, 0063-0065 and 0079); and
a control system (fig.13 and paragraph 0079) adapted to control a movement of the scraper door, wherein the control system includes:
a pair of actuators (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)) coupled with the scraper door, 
wherein an extension of each of the pair of actuators allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraphs 0069-0071 and 0077);
a first valve (fig.11: (46)) in fluid communication with the at least one actuator (fig.12: (45)), 
wherein the first valve is operable in a first position for the extension of the 

pair of the actuator and a second position for the retraction of the at least one actuator (paragraph 0077); and

receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface (paragraph 0079); and
transmit a first signal for operating the first valve in the second position for the retraction of the at least one actuator in order to (a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0077 and 0079: the controller is controlling the hydraulic valves by means of signal lines (62) as a function of the measuring unit (58A-60A)).

Franzmann does not disclose a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve

Frank teaches a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.1-3: (5A) or (5B)) disposed on the milling machine (paragraph 0041); and

at least one actuator (figs.3-4: (6A) or (6B)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraph 0042);
a first valve (fig.3: (14) or (15)) in fluid communication with the at least one actuator (fig.3: the valve (14) is connected to the actuator (6A); and the valve (15) is connected to the actuator (6B)) (paragraph 0044), 
wherein the first valve is operable in a first position for the extension of the at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0052 0053);
a second valve (fig.4a: (13)) in fluid communication with the first valve (fig.3: (14) or (15)), wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve (paragraph 0044); and
a control module (fig.4A) communicably coupled with the first valve (fig.3: (14) or (15)) and the second valve (fig.4A: (13)), 
wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface; and transmit a first signal for operating the first valve in the second position and 

(a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraph 0042, 0044-0045 and 0052).

Both of the prior arts of Franzmann and Frank are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Franzmann to have a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator as taught by Frank, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claims 2, 9 and 15, Franzmann disclose wherein the input signal is provided by an operator of the milling machine (paragraph 0079 and fig.13: (63)).

Regarding claims 5, and 18, Franzmann disclose a pair of actuators (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)).

Regarding claims 6 and 19, Franzmann disclose wherein the at least one actuator includes a hydraulic actuator (paragraph 0077: and fig.11: (45)).

Regarding claim 12, Franzmann disclose wherein each of the pair of actuators includes a hydraulic actuator (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)).

Regarding claims 7, 13 and 20, Franzmann disclose wherein the at least one actuator (fig.9: (20)) includes a head end (fig.9A: (20A)) coupled with a frame of the milling machine and a rod end (fig.9A-9C: (20B)) coupled with the scraper door (fig.9A-9C: (7A′)) (paragraph 0056).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franzmann (US20150197901A1) in view of Frank (US20210108379A1) as applied to claim 1 above with respect to claim 4, as applied to claim 8 above with respect to claim 11, as applied to claim 14 above with respect to claim 17 above; and further in view of Smith (US5114267A).

Regarding claims 4, 11 and 17; Franzmann in view of Frank does not disclose wherein the second valve includes a proportional pressure reducing valve.

Smith teaches a scraper door (figs13-14: (120)) (col.7 line 38-col.8 line 28) ; and
a control system (fig.15) adapted to control a movement of the scraper door, wherein the control system includes:
at least one actuator (figs.13-15: (100B)) coupled with the scraper door, wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door;
a proportional valve (figs.13-15: 133)) in fluid communication with the at least one actuator (figs.13-15: (100B).
The prior arts of Franzmann, Frank and Smith are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the second valve of Franzmann in view of Frank by a proportional pressure reducing valve as taught by Smith, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753